Citation Nr: 1041461	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
bilateral plantar fasciitis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for low 
back arthritis with limitation of motion and pain, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from June 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.  

REMAND

In her July 2006 substantive appeal, the Veteran reported that 
she was still under the care of VA neurologist at the Dorn VA 
Medical Center (MC).  She stated that she had been told that she 
had bulging discs on MRIs that had been performed at the Dorn 
VAMC.  The Board notes that the last VA treatment records which 
have been associated with claims folder were printed in May 2006 
and date until March 2006.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  
If those documents predate a Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be determinative of 
the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

The Board also notes that the Veteran made reference to treatment 
by her private physician, Douglas Cunningham, DPM, in her July 
2006 substantive appeal, reporting that Dr. Cunningham had 
administered all the injections that he could and that she could 
not receive any more injections in her foot.  The Board notes 
that the most recent records of treatment by Dr. Cunningham date 
in November and December 2004 and in January 2005, and were 
submitted by the Veteran with her claim in December 2005; she 
then reported in January and May 2006 that she had not further 
information or evidence to submit.  As this matter is in remand 
status, an attempt should be made to obtain any additional 
treatment records from Dr. Cunningham.  

Moreover, based upon the Veteran's statements in her July 2006 
substantive appeal, there appears to have been a possible 
worsening of the Veteran's low back disorder.  Furthermore, the 
Veteran's representative argued in August 2006 that her condition 
had worsened and warrants an increased evaluation, and argued in 
July 2010 that the her disabilities are more serious than 
currently rated, thus possibly indicating that the symptomatology 
associated with both her low back and plantar fasciitis disorders 
have increased in severity since the last VA examination.  VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is competent to 
provide an opinion that her disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The last comprehensive VA 
examination afforded the Veteran occurred in January 2006.  As 
such, additional VA examinations to determine the extent of any 
low back and bilateral plantar fasciitis disorder are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all facilities where 
she has received treatment for her low back 
and plantar fasciitis disorders, to include 
Dr. Cunningham, since November 2004.  After 
obtaining proper authorization where 
necessary, obtain copies of all treatment 
records of the Veteran from the facilities 
identified by the Veteran and associate 
them with the claims folder.  Regardless of 
the Veteran's response, obtain copies of 
all treatment records of the Veteran from 
the Dorn VAMC from March 2006 to the 
present.  

2.  The Veteran should be scheduled for a 
VA examination to determine the severity of 
her service-connected bilateral pes planus.  
All indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder must be made 
available to the examiner for review and 
the examiner should note such review in the 
report.  The examiner is requested to 
identify all symptomatology related to the 
pes planus.

The examiner should note the absence or 
presence of the following: weight-bearing 
line over or medial to the great toe; 
inward bowing of the tendo Achillis; pain 
on manipulation and use of the feet; marked 
deformity; pain on manipulation and use 
accentuated; indication of swelling on use; 
characteristic callosities; marked 
pronation; extreme tenderness of plantar 
surface of the feet; marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation; and whether 
symptoms are improved by orthopedic shoes 
or appliances.

3.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of her lumbar spine 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence of 
ankylosis of the spine.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease, if present, 
has required periods of doctor prescribed 
bed rest in the last 12 months and, if so, 
the frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner should so state.

4.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examinations, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to her last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and her representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

